DETAILED ACTION
This is a first office action in response to application no. 17/095,341 filed on November 11, 2020 in which claims 1-9 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 and 7-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Enke et al. (US Patent no. 10,582,259).


Regarding claims 1, 7 and 8, Enke discloses  vehicle (See Abstract  and col.3, lines 1-3), comprising: a command obtainer configured to obtain information indicating a command of a user and determining a motion of the vehicle (See col. 4, lines 19-22 and col. 19, lines 27-46); a driver configured to move the vehicle in accordance with the information determining the motion (See col. 5, lines 4-12); an imager configured to capture a video around the vehicle (See Enke col. 12, lines 17-25 and col. 3, lines 20-45); an encoder configured to encode the video captured by the imager (See Enke encoder 710,  col. 20, lines 53-67 and col. 21,lines 1-9); a motion state identifier configured to identify a motion state of the vehicle (See Enke col. 19, lines 29-46); a video controller configured to control, depending on the motion state (See Enke col. 27, lines 1-8), at least one of: (i) a resolution of the video to be captured by the imager (See Enke col. 10, lines 4-11); (ii) a frame rate of the video to be captured by the imager (See Enke col. 10, lines 4-11); (iii) a resolution of the video to be encoded by the encoder (See Enke col. 24, lines 49-55); and (iv) a bit rate of the video encoded by the encoder (See Enke col. 24, lines 32-39); and an output unit configured to output the video encoded by the encoder (See Enke col. 20, lines 55-67 and col. 21, lines 1-9).

Regarding claim 9, most of the limitations of these claims have been noted in the above rejection of claim 1.  In addition, Enke further discloses a computer-readable non-transitory storage medium containing a control program for causing the vehicle according to claim 1 to operate as the command obtainer, the encoder, the motion state identifier, the video controller, and the output unit (See Enke col. 25, lines 46-57).

As per claim 2, Enke further teaches the vehicle wherein the video controller sets at least one of(i) the resolution of the video to be captured by the imager; (ii) the frame rate of the video to be captured by 

the imager; (iii) the resolution of the video to be encoded by the encoder; and (iv) the bit rate of the video encoded by the encoder higher when the motion state indicates that the vehicle is in a halt than when the motion state indicates that the vehicle is moving (See Enke col. 10,lines 4-23).

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Enke et al. (US Patent no. 10,582,259) in view of Tibbits et al. (US Patent Application Publication no. 2011/0021234).

Regarding claims 3-5, Enke is silent about the motion state identifier identifies the motion state of the vehicle with reference to a control signal, the motion state identifier obtains information indicating, as the motion state, at least one of whether the driver is operating, and whether a brake is being applied on the driver, motion indicating speed acceleration.
	However, Tibbits teaches a vehicle comprising motion state identifier identifies the motion state of the vehicle with reference to a control signal, the motion state identifier obtains information 

indicating, as the motion state, at least one of whether the driver is operating, and whether a brake is being applied on the driver, motion indicating speed acceleration (See Tibbits [0023], [0082] and [0096]).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the invention would recognize the advantage of modifying Enke’s vehicle to incorporate the teachings of Tibbits wherein a vehicle comprising motion state identifier identifies the motion state of the vehicle with reference to a control signal, the motion state identifier obtains information indicating, as the motion state, at least one of whether the driver is operating, and whether a brake is being applied on the driver, motion indicating speed acceleration.  The motivation for performing such a modification in Enke is to provide proper control of the use of the vehicle with the communication/sensing device.

As per claim 6, the combination of Enke and Tibbits further teaches wherein the vehicle is an aerial vehicle, and the driver includes a mechanism configured to vertically move the vehicle (See Enke col. 2, lines 64-67, col. 3, lines 1-5).

8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Magzimof et al. (US Patent Application Publication no. 2020/0351322) teaches low latency wireless communication system for teleoperated vehicle environments.
Huang (US Patent no. 10,735,653) teaches electronic image stabilization to improve video analytics accuracy.


Liu et al. (US Patent no. 10,506,237) teaches methods and devices for dynamic adaptation of encoding bitrate for video streaming.
Wu (US Patent Application Publication no. 2017/0180729) teaches method of sensor-assisted rate control.
Kong (US Patent Application Publication no. 2011/0009098) teaches mehod of calling vehicle and modile terminal for the same.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIMS S PHILIPPE whose telephone number is (571)272-7336. The examiner can normally be reached Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey F Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GIMS S PHILIPPE/Primary Examiner, Art Unit 2424